Citation Nr: 0419993	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-37 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of Steven Johnson's syndrome, including scars 
and chronic eye irritation.




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

Available records show that the veteran served on active duty 
from August 1981 through March 2002.  These records also 
indicate that he is a Persian Gulf War veteran.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board notes that the issues, as appealed, were originally 
phrased by the RO as (1) entitlement to an initial 
compensable evaluation for Steven Johnson's syndrome, 
including scars, and (2) entitlement to service connection 
for dry eyes.  However, the veteran submitted private 
treatment records with his substantive appeal, which the RO 
received in December 2003.  Based on the private medical 
evidence submitted, the RO granted service connection for the 
claimed eye condition, but evaluated it with the service-
connected Steven Johnson's syndrome, as a manifestation of 
that disability.  Hence, the issue of service connection for 
a chronic eye condition has been resolved in the veteran's 
favor.  However, the issue of the level of disability remains 
open, but has been subsumed in the issue of the overall level 
of disability for the service-connected Steven Johnson's 
syndrome.  Therefore, the Board has phrased the issue as one 
issue, involving the newly service-connected chronic eye 
irritation-among other manifestations of the condition-as 
is reflected on the cover of the decision.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time 
may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the RO granted service 
connection for Steven Johnson's syndrome and a chronic eye 
disability in rating decisions dated, respectively, May 2002 
and January 2004.  The January 2004 rating decision also 
merged the chronic eye disability with the service-connected 
Steven Johnson's syndrome, as explained above, as a 
manifestation of the condition.  A 10 percent evaluation was 
assigned, effective in April 2002.  The veteran appealed the 
rating initially assigned the service-connected Steven 
Johnson's syndrome.  Hence, the Board will consider the 
proper evaluation to be assigned for the veteran's service 
connected Steven Johnson's syndrome, including scars and 
chronic eye irritation, from the time period beginning with 
the grant of original service connection, pursuant to the 
Court's holding in Fenderson.

In addition, the Board notes that a noncompensable evaluation 
was originally granted for the Steven Johnson's syndrome in 
the May 2002 rating decision.  Subsequently, the RO granted 
an increase to 10 percent in the January 2004 rating 
decision.  As this increased rating does not constitute a 
full grant of all benefits possible for the veteran's 
disability, and as the veteran has not withdrawn his claim, 
the issue concerning entitlement to an increased rating for 
his service-connected Steven Johnson's syndrome is still 
pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

In the veteran's June 2003 notice of disagreement he raised 
additional claims for entitlement to service connection for 
bilateral knee and left hip disabilities.  In addition, in a 
statement submitted to the RO in February 2004, he noted that 
his seizure disorder has worsened in severity.  The Board 
finds inferred claims for entitlement to service connection 
for bilateral knee and left hip disabilities, as well as for 
entitlement to an increased evaluation for the service-
connected seizure disorder.  These claims are referred to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.

First, the February and March 2002 VA examinations do not 
provide an adequate basis upon which to adjudicate the 
veteran's claims.  The reports do not reflect that the 
examiners reviewed the claims file.  This is critical in the 
present case because the veteran originally claimed service 
connection for his disabilities immediately upon separation 
from active service.  See Hampton v. Gober, 10 Vet. App. 481 
(1997).  The veteran's current appeal is predicated on his 
notice of disagreement to the evaluations originally assigned 
these disabilities, as well as to denial of service 
connection for other claimed disabilities.  Hence, his 
service medical records are of paramount importance and 
should have been reviewed by the examining physicians.  Even 
if it could be determined that the examiner did review the 
claims file in conjunction with examining the veteran, it is 
not at all certain that the service medical records had been 
associated with the claims folder.  There is a notation in 
the claims folder that the file had had to be rebuilt.  
Moreover, the service medical records were first received in 
February 2002, only a few days prior to the earliest VA 
examinations.

Second, it does not appear that the veteran was provided 
notice of the VCAA and the laws and regulations implementing 
it.  Moreover, despite the veteran's assertion in February 
2002 that he had no further evidence to submit to the RO, the 
record now contains evidence that he sought, and received, 
private medical treatment for his service-connected eye 
condition, at minimum.

The Board thus finds it would be helpful to proffer the 
veteran current examinations-to include appropriate clinical 
testing and review of the claims file, including all newly 
obtained evidence and the veteran's service medical records-
in determining the nature and extent of the veteran's Steven 
Johnson's syndrome including scars and chronic eye 
irritation, in totality.  See 38 C.F.R. § 3.159(c)(4) (2003).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should verify the veteran's 
dates of active service and his status as 
a Persian Gulf War veteran, including 
whether or not he served in the southwest 
theatre of operations.

2.  The RO should clarify the status of 
the veteran's representative and/or give 
the veteran another opportunity to 
identify a representative recognized by 
the VA.

3.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the issue on appeal.  In 
particular, the RO must inform the 
claimant: (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his claim; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the claimant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

4.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated him for 
his service-connected Steven Johnson's 
syndrome, including scars and chronic eye 
irritation.  The RO should procure duly 
executed authorization for the release of 
private medical records.  Furthermore, 
the appellant should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the appellant in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

5.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his service-
connected Steven Johnson's syndrome, 
including scars and chronic eye 
irritation.  In particular, the RO should 
request any and all inpatient and 
outpatient records, to include any and 
all clinical medical records for 
treatment accorded the veteran by Thomas 
Vision Clinic in Leesville, Louisiana, 
and any and all VA Medical Centers (VAMC) 
the veteran identifies, from the 
veteran's discharge from active service 
in 2002 to the present.  The veteran 
should be specifically informed as to 
what portion of the evidence identified 
that he is required/expected to submit, 
and which portion of the evidence 
identified that the VA would attempt to 
obtain in order to assist him in 
substantiating his claim, per 38 U.S.C.A. 
§§ 5103(a), 5103A; Quartuccio, supra; 
Charles, supra.

6.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran 
special VA examinations to determine the 
nature and extent of his service-
connected Steven Johnson's syndrome, 
including scars and chronic eye 
irritation.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence and the veteran's service 
medical records, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
the service-connected Steven 
Johnson's syndrome, including scars 
and chronic eye irritation.
?	Describe any current symptoms and 
manifestations attributed to the 
service-connected Steven Johnson's 
syndrome, including scars and 
chronic eye irritation.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all pathology manifested 
by the service-connected Steven 
Johnson's syndrome, including scars 
and chronic eye irritation.

7.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for an initial 
evaluation in excess of 10 percent for 
his service-connected Steven Johnson's 
syndrome, including scars and chronic eye 
irritation, including in accordance with 
Fenderson, supra.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2003).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




